Whityihli), C. J.,
delivered the following dissenting opinion :
I desire to state very briefly the ground of my dissent in this case. Section 20 bf the charter provides: “Whenever said council shall deem it necessary to use or take and apply any private property, for streets, roads, alleys, hospitals, burying grounds,, landings, wharves, sewerage, waterworks, electric light lines, gas mains, street railways, places of quarantine and buildings required for quarantine or any other public purpose,” etc., “they may proceed to condemn said land,” etc., “under eminent domain proceedings.” The same section further provides: “"Whenever said council shall deem it necessary to acquire ar. easement, or right of way in, under, or over any private property for the laying of water, sewer or gas mains or pipes or any of the purposes above mentioned,” it shall likewise proceed to exercise the right-of eminent domain, if an agreement cannot be had with the owner. It is agreed that no agreement could be reached between the city and the owner as to the purchase of the right of way. The city was proceeding under said section 20 to condemn a right of way over this strip of land, when an injunction was sued out against the city to stop the proceeding. The city made a motion to dissolve this injunction, which motion was sustained, and the injunction dissolved, and from that decree appellant appeals.
The whole controversy comes to this single inquiry: Did the city have the power to condemn this right of way as necessary means to effectuate the public purpose, the transportation of *523tbis coal over tbis spur track, to enable tbe city to conduct its furnaces in tbe safest, quickest, and most reasonable, practical way? I agree, of course, with tbe general announcement of tbe opinion in chief as to tbe rule of strict construction of statutes or charters granting tbe right of eminent domain. But tbis dance, “any other public purpose” must receive a commonsense construction, keeping in view tbe whole situation. It should not receive a construction so narrow and so technical as to defeat the manifest purpose of tbe grant. In tbe development of a city, from decade to decade, as it advances in tbe scale of civilization, what might be thought a public purpose as to a great city might very well not be regarded as a public purpose for a mere village. Nay, more, what might be considered a public purpose for a, city at one period of its development might not be a public purpose at some earlier stage of development. The size of a city, its population, its relation to commerce, its use of railroads, telephones, telegraphs, and all tbe public utilities known now to' modern life, as well as tbe revenues of tbe city, should be taken into consideration in construing tbe grant in tbis day, as to whether a certain purpose is a public purpose or not, and whether the taking, consequently, of private property in the exercise of the right of eminent domain is a taking for public use or private use. See my dissent in Jackson v. Williams, 92 Miss. 324, 46 South. 551. It seems to me to be too clear for controversy that tbe use here h> which this spur was to be dedicated was a public use, and not a private use; and it seems equally plain to me that tbis charter did confer the power to condemn tbis right of way for this public use by tire words quoted above from section 20 of the charter. I cannot conceive how language could be broader than the phrase “any other public purpose;” and when, in addition to that, it is said, “but whenever the city council shall deem it necessary to acquire a right of way over any private property” for any of the purposes above mentioned, it is 'impossible for me to resist *524the conclusion, that this charter does give,, in plain and express language, the power to Tazoo City to condemn this right of way for this spur track.
It was, of course, impossible for the legislature to' foresee, when they granted this special charter, all the public purposes for which it might become necessary, from decade to decade, for Yazoo City, as it developed, to exercise the right of eminent domain. The grant ought, therefore, to receive a broad and reasonable interpretation in view of this fact, so that the city might not be unreasonably hampered in building itself up along modern lines into the great city it aspires to be. It seems to be conceded by counsel for appellant that under this charter the.city had power to condemn for a power .house; and how, if this be true, it has not also the necessarily associated power to condemn a strip of land for a spur track over which to transport the coal to the power house I confess myself unable to see. The charter expressly provides that the city may own these modem utilities, waterworks, electric lights, street railways, etc., for the benefit of the inhabitants, and that the city may, of course, condemn private property, or easements in private property, for the construction, etc., of these public utilities, whenever said council shall deem it necessary, and it adds that it may so condemn private property “for any other public purpose.” Under this charter, manifestly, the city had the power to determine what lands, what easements, and rights of way were necessary to the complete acquisition and proper and efficient operation of these public utilities; and any act of the council reasonably calculated to promote the success of any ■of these enterprises, necessarily incidental to the business of operating any of them, surely ought to be held to be clearly embraced in these general terms.
I think the language of Chief Justice Woods, speaking for this court in Ewing v. Railroad, 68 Miss. 551, 9 South. 295, *525fits in here with marvelous aptness. He said: “But that is not a strict construction which' denies to the agency created the very means which are indispensable to the accomplishment of the ends of its creation. That is the destruction of the agency, and not a construction of the grant of the powers conferred.” That was a case where the railroad company had the power to con-' demn for a “railroadbut tire court held that under that grant it also had power, as necessarily incidental to the main grant,, to condemn for side tracks, station houses, turntables, fuel storage, water tanks, and repair shops; the court adding: “True,, the public uses only the main line of a railway, and all the adjuncts just named are used solely by the railroad company, and' yet these are as necessary to the attainment of the public good as the main line itself.” The right to own and operate a power house necessarily and inescapably presupposes the right to operate it with such fuel as is right to operate it with, and also presupposes the right to obtain the same in such reasonable and ordinary manner as the council shall deem wise and to the best interests of the public. The operation of the power house without coal is unthinkable. The mere method of obtaining it is in the reasonable discretion of the council. In the case of Canton v. Cotton Warehouse Co., 48 Miss. 268, 36 South. 266, 105 Am. St. Rep. 428, 65 L. R. A. 561, where the right to lay water pipes in the right of way of the railroad across the public streets of Canton .to conduct water from an ice plant to the tanks of the railroad company was involved, and in upholding that right the court said: “The broad fundamental principle is: In the construction or maintenance of its -line of road, a railroad company is vested with all such power as may be requisite for the successful consummation of the object for which it was granted corporate exists enee.” See, also, specially, the case of In re Minneapolis & St. L. R. Co. v. Nicolin, 76 Minn. 302, 79 N. W. 304. See, also, *526Chicago Ry. Co. v. Morehouse, 112 Wis. 1, 87 N. W. 849, 56 L. R. A. 240, 88 Am. St. Rep. 918, and Zircle v. Southern Ry. Co., 102 Va. 17, 45 S. E. 802, 102 Am. St. Rep. 805.
I will not protract further this opinion. I conclude that, first, the charter grants, in the most explicit and express terms, the power to condemn this land for this spur track; second, the use of the right of way for the purposes indicated is a public and not a private use; and, consequently, that the decree should be affirmed.

Affirmed.